Citation Nr: 0126801	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a dysthymic 
disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from July 1964 to July 1966.

This appeal arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which continued a 50 percent 
disability evaluation for the veteran's dysthymic disorder.

The current record shows that the veteran, in his October 
1999 substantive appeal, raised the issue of a total rating 
for compensation purposes based on individual unemployability 
and that he, in an April 2001 statement, raised the issue of 
service connection for coronary artery disease based upon 
aggravation.  These issues have not been adjudicated and are 
referred to the RO for appropriate action.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in February 2001.  At the time the 
case was returned to the RO for further development.  The 
case was returned to the Board in October 2001.


FINDING OF FACT

The current manifestations of the veteran's dysthymic 
disorder include periods of depression, a very limited social 
life, panic attacks, insomnia, suicidal and homicidal 
ideation, obsessive behavior and impaired impulse control, 
which is consistent with occupational and social impairment 
with deficiencies in most areas; his dysthymic disorder is 
not productive of total occupational and social impairment.






CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent for a 
dysthymic disorder have been met; the schedular criteria for 
a rating in excess of 70 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Code 
9433 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The veteran is seeking an increased evaluation for a 
dysthymic disorder.  After examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
claim have been properly developed.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.
The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased evaluation for a dysthymic disorder as the RO has 
complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an increased evaluation for a dysthymic disorder in the 
statement of the case issued during this appeal and advised 
the veteran of the provisions of the VCAA in correspondence 
dated in March 2001.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased 
evaluation for a dysthymic disorder.  The Board finds that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. Chapter 51.  There 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993)

The veteran is seeking an increased evaluation for a 
dysthymic disorder.  In accordance with 38 C.F.R. §§ 4.1, 
4.2, 4.41, and 4.42 (2001) and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the veteran's service 
medical records as well as all other evidence of record for a 
history of the veteran's service-connected dysthymic 
disorder.  The Board has identified nothing in this 
historical record which suggests that the current evidence of 
record is not adequate to fairly determine the rating to be 
assigned for this disability.

Factual Background

VA outpatient treatment records reflect that the veteran, 
following his hospitalization in February 1999 for unstable 
angina and coronary artery disease, was reported in April 
1999 to have a significant increase in mood.  It was also 
noted that month that he had fewer depressive symptoms.

A VA psychiatric examination of the veteran was conducted in 
May 1999.  It was noted that the veteran recently had been 
treated at the VA facility for coronary artery disease with 
cardiac surgery with after care to include psychological 
evaluation and therapy in the behavioral medicine program.  
The veteran's treatment included management of his 
postoperative depression and his adaptation following 
surgery.  The veteran was hospitalized in 1986 in Palo Alto, 
California at the VA Hospital there, where he was treated for 
depression following a suicide attempt by hanging.  He 
reported that he had a knife with him and "cut the rope" 
before he was seriously injured.  He was treated for four 
months, by medical records (one month by his current self-
report).  He was treated with psychoactive medications at 
that time but he had not continued the use of any medications 
at the present time.

The veteran was employed from his post military service to 
1994 in various positions.  His longest employment was as a 
"code specialist" for the City of San Francisco, a position 
he held from 1985 through 1994, at which time he was laid 
off.  During that period of employment, he was hospitalized 
for the suicide attempt and was treated and released back to 
his position.  He reported that he lost the job because of a 
general down-sizing, and he expressed his anger at 
"baseball" for having diverted funds from his job to 
"those baseball players."

The veteran moved to Albuquerque in 1995 and began contact 
with this VA facility soon thereafter.  His first record of 
contact with outpatient mental health treatment was in the 
consultation and triage service, and a note appeared for that 
evaluation in July 1998.  At that time he was diagnosed with 
symptoms of personality disorder, not otherwise specified, 
and symptoms of dysthymia or depression.  He had been treated 
intermittently for those symptoms since that time at this 
facility.

The veteran reported that he had never been married, had 
always had women friends, and usually had a few close 
friends.  He reported that he was currently living alone 
after the severance of a long-term roommate relationship with 
another man.  He reported that he was "strictly 
heterosexual", but he was not interested in romantic or 
intimate relationships with women.  He reported that he had 
had an "erectile dysfunction" for many years.  Since the 
veteran had moved to Albuquerque, he had maintained some 
acquaintances and friendships, and he found support in some 
of those relationships.

The veteran did report that "no one wants to hire me," and 
this was "very depressing."  He stated that he had tried on 
multiple occasions to obtain employment and was often "not 
invited back for an interview."  He repetitively expressed 
anger, resentment and irritability at his treatment at the 
hands of potential employers and society in general.  The 
veteran reported that he maintained reasonable relationships 
with his brothers and sisters; that is, he stayed in touch on 
a monthly basis by telephone.  He reported that his siblings 
did visit during his recent hospitalization for cardiac 
surgery.

The veteran indicated that he was working for approximately 
one year, up to the time of his hospitalization.  He was 
working part time cleaning apartments on a cash basis as 
employed by the landlord. He stated that he typically worked 
about 10 hours a week at this job, but the increase in his 
angina and general cardiac illness resulted in his inability 
to undertake that employment.  He was diagnosed with coronary 
artery disease and hyperlipidemia.  He had also had some 
dermatological problems.

The veteran described a typical day to include several hours 
of television watching, some efforts to "find something to 
do."  He often contacted a friend and spent some time 
talking with a friend or with the landlord.  He often 
"searches for things to do."  He reported a daily vigorous 
walk as part of his cardiac rehabilitation, and he found this 
to be enjoyable.  He often visited the indoor flea market and 
visited with people there, but he usually spent many hours 
alone at home in front of the television.  He reported that 
most of his friends were women, but he had no romantic 
involvement.

During the past six months, the veteran had not worked at 
all, and he claimed that this unemployment was due both to 
his inability to find work which was appropriate for his 
physical condition, and also because of his loss of physical 
energy and his inability to lift heavy objects due to the 
surgery.  The veteran reported that the postoperative 
psychotherapeutic help that he received was beneficial, but 
he continued to experience feelings of desolation, 
hopelessness regarding the future, and at times he had 
specific fear regarding his unemployability and his perceived 
inability to support himself.

The veteran reported that he was often "just waiting to 
die" since his "heart is in such bad shape," and he 
"doesn't know if he will wake in the morning."  He saw 
death as a black pit and "no longer believes in God because 
of what has happened to me."  He stated that his brothers 
and sisters would miss him, and some of his friends would too 
if he were to die.

On examination, the veteran was oriented in all spheres, 
responded appropriately to circumstances requiring social 
judgement and his response to social proverbs indicated 
clear, abstract thinking and inability to think 
constructively and critically.  He was able to retain numbers 
and letters in memory for short-term recall.  He was current 
in his specific knowledge and demonstrated a reasonably 
intact social judgment.

The veteran's mood was slightly depressed and mildly 
irritable during the examination, but he listened, responded 
and interacted appropriately throughout the examination.  He 
demonstrated the absence of humor and exhibited a restricted, 
rather sad affect.  He spoke clearly, slowly and coherently.  
His thought processes evidenced no tangentiality, 
circumstantiality or loosening of associations.  There was no 
evidence of hallucinatory or delusional processes; however, 
he did report that he did on occasion see objects moving 
quickly across his field of vision, and he had, on very rare 
occasion, heard voices, but all of these potentially 
hallucinatory events occurred prior to his surgery with none 
after.

The veteran's short-term and long-term memory appeared to be 
fully intact, as was his ability to monitor and control his 
impulses, and he described, upon close questioning, the 
absence of any problems with impulse control.  He did report 
some compulsive "checking" behavior, in which he repeatedly 
returned to make sure his refrigerator was closed, and this 
checking behavior often resulted in his being late for an 
appointment.
The veteran reported some persistent and long term insomnia, 
both sleep onset and early morning difficulty sleeping.  He 
reported that this had significantly improved since his 
cardiac surgery, but he continued to have difficulty sleeping 
through the night and often napped during the day.  He 
reported persistent suicidal ideation but no specific plans 
or intent.  Questioning regarding his daily activities 
indicated no inappropriate or socially dangerous activities.

The veteran maintained good personal hygiene and grooming, 
and he described his activities of daily living in a manner 
which indicated that he maintained his environment in 
reasonable order.  He did not describe, nor did he exhibit, 
any memory impairment.  Compulsive or ritualistic behaviors 
were described above.  He denied any symptoms of panic 
disorder or panic attacks, but he did state that on occasion 
he got very fearful that he was "never going to get a job in 
his whole life." 

The examiner noted that the veteran had symptoms of a 
personality disorder (not otherwise specified) and long-term 
depressive symptoms which had interacted with his cardiac 
illness and his unemployment to produce long-standing 
difficulties with social and occupational adjustment.  He had 
remained relatively isolated from intimate and supportive 
relationships, but he did maintain friends and acquaintances 
which were resources in his social adjustment.

The diagnoses were dysthymia; and personality disorder, not 
otherwise specified, with schizotypal and paranoid features.  
The veteran's Global Assessment of Functioning (GAF) score 
was 45, both current and the highest in past year.  The 
examiner noted that the veteran had been examined in 1986, 
his first compensation and pension examination for 
psychiatric reasons, and that based on a review of the 
findings of that examination, there appeared to be no 
significant changes in his overall functioning since that 
time.

An RO hearing on appeal was conducted in December 1999.  At 
this time the veteran gave detailed testimony in support of 
his claim.  He related that during a VA outpatient visit in 
1998 he advised the nurse that he felt very depressed and 
suicidal.  He stated that he currently was not taking any 
psychiatric medications.  He indicated that he was currently 
having problems with insomnia two to three nights a week, had 
uncontrollable periods of depression, did not have any close 
friends and thought about suicide quite frequently.

VA outpatient treatment records covering the period from May 
1999 to June 2001 reflect that the veteran was seen during 
this period on numerous occasions for treatment of coronary 
artery disease, skin problems and orthopedic problems.  In 
early 2000 it was noted that the veteran complained of 
intermittent insomnia and that Diazepam was prescribed.

At the time of a May 2001 VA psychiatric examination of the 
veteran, the examiner noted that the veteran's claims file 
and medical record were available to review prior to this 
examination.  The veteran was indicated to be currently 
complaining of insomnia with no nightmares.  He was taking 
Valium for this.  He was complaining of chronic depression, 
crying over certain things, like movies, with frequent 
suicidal ideation, severe enough for an attempt about once a 
month.

The veteran had a suicide attempt in the 1980's when he tried 
to hang himself and was hospitalized psychiatrically for 
about a month.  He stated that he was on many different 
psychotropic medications, anti-depressants, and anti-
psychotic medications in the 1980's, but none currently.  He 
was in no psychiatric treatment at this time.  He stated he 
was seen for several weeks in 1999 after his bypass surgery 
at this VA in individual counseling, but nothing since then. 

The veteran was also complaining of temper and anger 
management problems with positive homicidal ideation.  It was 
noted that he had no guns.  He got into frequent verbal 
arguments.  He had no criminal record.  He was complaining of 
anxiety, a panic attack about two months ago, but not chronic 
anxiety.  He had no shaky spells.  He said he felt panicky 
over his financial circumstances, and he was complaining of 
concentration problems, but no memory problems.

The veteran had had a triple bypass heart surgery three years 
ago.  He stated he was also impotent, and he was angry about 
his situation and some of his VA care.  He had never been 
married and had no children.  He last worked part time at a 
car dealership in 1998 and quit that job.  He last worked 
full time in 1994.  He worked nine years for the County of 
San Francisco as a coding supervisor.  He had been fired one 
time in his life.  He had quit jobs when he was angry.  There 
was reported to be no paranoia or hallucinations.

Financially, the veteran stated he was in significant debt.  
His average day he was trying to do more physical workouts.  
He had a few friends at the apartments.  He was pretty much a 
loner with no dating.  He lived alone at the apartment.  His 
educational level was a Bachelor of Arts in fine arts and 
painting and art history.

On examination the veteran was observed to be a nicely 
dressed and groomed white male who was appropriate and 
cooperative for this examination.  His affect was angry and 
depressed.  His mood was angry and depressed.  His speech was 
coherent and his thought process was linear.  As for his 
content of thought, there was no evidence of a psychosis, no 
loosening of associations, and no suicidal, homicidal, or 
paranoid ideation evident.

The veteran was found to be oriented for time, place, person 
and situation.  He had good recent and remote memory, good 
recall and cognitive functions grossly intact.  His insight 
and judgment were fair to good.  The diagnosis was depressive 
disorder.  The examiner assigned a GAF score of 50, both 
currently and over the past year.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board of Veterans' Appeals (Board) has reviewed the 
veteran's service medical records as well as all other 
evidence of record pertaining to the history of the 
disability in question.  The Board has identified nothing in 
this historical record which suggests that the current 
evidence of record is not adequate to fairly determine the 
rating to be assigned for this disability.  Moreover, the 
Board has concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected dysthymic disorder 
is currently rated as 50 percent disabling under Diagnostic 
Code 9433.

Under the criteria for rating mental disorders, 38 C.F.R. 
§ 4.130, a 100 percent disability evaluation is in order when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation contemplates that there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds that the evidence of record approximates a 
level of disability relative to the veteran's dysthymic 
disorder sufficient to warrant a disability evaluation of 70 
percent.  While the findings on examination included no 
impairment of thought process and his personal hygiene 
appeared to be adequate, panic attacks and obsessive behavior 
were described as was suicidal ideation, significant periods 
of depression and an affect that was angry and depressed.  
While he was oriented to person, place, and time, and 
situation, temper and anger management problems were noted 
with a history of homicidal ideation.  The Board also notes 
that the most recent VA psychiatric examinations revealed 
Global Assessment of Functioning (GAF) scores of 45 and 50.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Thus, the veteran's GAF scores of 45 to 50 is consistent with 
a finding of occupational and social impairment, with 
deficiencies in most areas, which supports a 70 percent 
rating under the applicable rating criteria.   The Board 
finds that, as a number of the criteria for a 70 percent 
disability evaluation has been satisfied, a 70 percent 
disability under Code 9433 is appropriate for the veteran's 
dysthymic disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, 
Code 9433.
The Board further finds that the evidence does not show that 
the veteran's dysthymic disorder is productive of total 
occupational and social impairment.  In support of this 
conclusion, the Board notes that the relevant medical 
evidence does not reflect such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  While it is apparent that the veteran is 
unemployed, it is apparent that this is due, in large part, 
to his history of severe (nonservice-connected) heart disease 
with status post triple coronary bypass surgery.  There is no 
competent opinion of record that he is unable to work due 
solely to his dysthymic disorder.  Accordingly, a rating in 
excess of 70 percent is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Code 9433.  As the preponderance of the 
evidence is against a rating in excess of 70 percent, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to a 70 percent rating for a dysthymic disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

